PER CURIAM:
This is an appeal from judgment entered on a case stated. In reviewing a decision from a case stated, we are confined to the facts presented to the court by the parties, and we cannot go outside of the case stated for facts, nor assume them by way of inference. Wiest v. Mount Lebanon School District, 457 Pa. 166, 320 A.2d 362 (1974), U.S. cert. den. 419 U.S. 967, 95 S.Ct. 231, 42 L.Ed.2d 183 (1974). *128Thus, the original case stated is essential to our reviewing function.
The record transmitted to this court does not contain the original case stated; nor do the certified docket entries show the filing of such a document in the lower court. Absent the original case stated, we are unable to determine whether the court below properly rendered judgment upon the case stated submitted to it for decision.
Appeal dismissed.